United States Court of Appeals
                                                          Fifth Circuit
                                                       F I L E D
               UNITED STATES COURT OF APPEALS
                                                     September 21, 2006
                    FOR THE FIFTH CIRCUIT
                                                   Charles R. Fulbruge III
                                                           Clerk
                        No. 05-30472


                 UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


                           VERSUS


                     JOHN PAUL ANTHONY,

                                        Defendant-Appellant.


        Appeal from the United States District Court
            for the Western District of Louisiana
                      (6:03-CR-60024)
Before GARZA, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

    Defendant-Appellant John Paul Anthony was convicted

by a jury for conspiracy to possess with intent to

distribute cocaine and marijuana, in violation of 21

U.S.C. § 846. He filed a motion for judgment of acquittal

or new trial, which the district court denied.

    *
     Pursuant to 5TH CIR. R. 47.5, the Court has
determined that this opinion should not be published
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
       On appeal, Anthony’s sole contention is that the

evidence at trial was insufficient to establish that he

knew    his   actions   were   in   furtherance   of   a   drug

conspiracy. We AFFIRM essentially for the reasons stated

by the district court in its written order.

       Anthony was caught transporting over $50,000 in drug

proceeds from Philadelphia to Houston via commercial

airliner. Although Anthony insists that he did not know

what the money was for, the record compels a contrary

conclusion.

       First, a known drug dealer, Christopher Cruz, paid

Anthony $4,000 to transport the money to Houston. That

Anthony knew Cruz was a drug dealer is supported by the

record because Cruz discussed his drug running trips in

front of Anthony, and because Anthony knew that Cruz

lived a lavish lifestyle even though he had no job.

       In addition, the money that Anthony was caught with,

on which tests later revealed illegal narcotics, was

packed in a vacuum sealed plastic bag. The jury heard

evidence that a vacuum sealed plastic bag is used to make

it harder for drug sniffing dogs to detect drugs on

                               2
money. The jury was well within reason to conclude that

Anthony knew why the money was packed in the plastic bag.

The record reveals that Anthony is no stranger to illegal

narcotics. For over a year, Anthony supported himself by

selling marijuana. Also, he helped his brother on at

least one occasion unload drugs hidden in the overhead

panels of a vehicle.

       Finally,   Anthony    knew       many   of   the   alleged    co-

conspirators well. Among the alleged co-conspirators,

many of whom plead guilty to the conspiracy and testified

against Anthony, were his brother, uncle, and numerous

other friends and acquaintances.

       In sum, the record supports a finding that Anthony

knew the co-conspirators, knew of the conspiracy, and

knew    that   his    actions    were     in   furtherance    of    that

conspiracy. In addition, the jury was instructed on the

issue of “deliberate ignorance.” Even if Anthony somehow

did not know his actions were in furtherance of a drug

conspiracy, we find that the jury reasonably could have

concluded      that   it   was   only     because   he    deliberately

remained ignorant of that fact. See United States v.

                                    3
Velasquez,   919 F.2d 946,       952-53   (5th   Cir.   1990).

Therefore, we AFFIRM.

AFFIRMED.




                                 4